341 F.2d 295
In the Matter of ENDICOTT COMPANY, Bankrupt. John F.Endicott and R. Paul Endicott, Appellants.
No. 14931.
United States Court of Appeals Third Circuit.
Argued Jan. 5, 1965.Decided Jan. 28, 1965.

Albert H. Gold, Philadelphia, Pa.  (Bernard D. Beitch, Philadelphia, Pa., on the brief), for appellants.
Jack B. Justice, Philadelphia, Pa.  (Drinker Biddle & Reath, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and KALODNER and SMITH, Circuit Judges.
PER CURIAM.


1
An examination of the record and of the briefs of the parties and consideration of the oral arguments disclose no error here.  Accordingly, the judgment will be affirmed on the succinct opinion of Judge Kirkpatrick, D.C., 238 F. Supp. 163.